IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allen C. Bender, Individually and             :
as Executor of the Estate of                  :
Ruth A. Bender,                               :
                     Appellant                :
                                              :
            v.                                :   No. 77 C.D. 2019
                                              :
Commonwealth of Pennsylvania,                 :
Department of Transportation,                 :
Township of Swatara, and                      :
Adrian T. Horrell                             :


PER CURIAM                             ORDER

             NOW, August 7, 2020, having considered Appellant’s application for

reconsideration, the application is denied.